Title: To Thomas Jefferson from John Ledyard, 15 November 1788
From: Ledyard, John
To: Jefferson, Thomas



Sir
Cairo Novr. 15th. 1787

This is my third Letter to you from Egypt and I shall address it under cover as I have my others to Mr. Cathalan at Marseilles. Above all things that respect you you have my constant and ardent wishes for a good state of health. The rest you can command. I hope Mr. Short is well and Madme. Barclay and family. I should certainly write to the Marquis de la Fayette if I knew where to find him. I speak of him often among the French at Cairo. But if our news here with respect to the affairs of france is authentic, he would hardly find time to read my Letter if his active spirit is employed in the conflict in proportion to its powers.
It is possible however that my compliments may reach him; and I most humbly request that it may be by your means. Tell him that I love him and that among the french patriots at Cairo they call on the names of Souffrein and la Fayett: the one for point blanc honesty and the other as the Soldier and Courtier. The old veteran in Finance and civil æconomy (Mr. Neckar) is welcomed to the helm: the same plaudits that attend on that event, attend those who have damned to destruction the ecclesiastic that preceeded him.
I have been at Cairo three months and it is within a few days only that I have had any certainty of being able to succeed in the prosecution of my voyage: the difficulties that have attended me have occupied me day and night: I otherwise should not only have wrote to you oftener; but should have given you some little history of what I hear and see. My excuse now is that I am doing up my  bagage—and most curious bagage it is-for my journey; and that I leave Cairo in 2 or 3 days. Perhaps I should not have pleased you if I had wrote you in any detail. I know your taste for ancient history I think: it does not comport with what experience teaches me. There are besides yours many fine minds in the West in the same situation. The enthusiastic avidity with which you search for treasures in Egypt, and I suppose all over the East will, and ought, in justice to the world and your own generous propensities, to be modified, corrected and abated, when———you hear the truth. I should have wrote you the truth. And it is dissagreeable to hear it when habit has accustomed one to hear falshood. You have the travels of Mr. Savary in this country. Burn them. Laugh at the elegant loquacity of writers like Thucidides. The sublime poetry of Homer has nothing to do with historic facts. Leo, Herodotus, and Diod. Siculus never traveled themselves, and lived besides in epochs very unfriendly to history. Without entering into an investigation that would be too long for my Letter I cannot tell you why I think all historians have written more to satisfy themselves than others. I am certainly very angry with those who have written of other countries where I have travelled as well as of this, and of this particularly: they have all more or less decieved me: and they are the more blameable because I am (I suppose like others) inclinable by the common operations of the imagination to decieve myself in reading history, and therefore stand in double need of truth. In some cases it is perhaps difficult to determine which does the most mischief: the selflove of the historian, or the curiosity of the reader: but both together have led us into errors that it is now too late to rectify.
You will think my head is turned to write you such a Letter from Egypt but the reason is I do not intend it shall be turned.
If I have been less decieved, and was in any other country I should not write thus. I have read but little of Egypt and have heard less: but this little is beyond what I see—everything is exaggerated.
I have passed my time dissagreeably here. Religion does more mischief than all other things. In Egypt it has always done more than in all other places. The humiliating situation of a Frank would be insupportable to me—but for my Voyage. It is a shame to the sons of Europe that they suffer this arrogance at the hands of a banditti of ignorant fanatics. I assure myself that even your Curiosity and love of Antiquity would never detain you in Egypt 3 months.

I travel from here SW about 300 leagues to a Black King: there my present conductors leave me to my fate—beyond (I suppose) I go alone. I expect to cut the Continent across between the parralels of 12.°and 20°N. Lat. I shall if possible write you from the Kingdom of this Black gentleman. If not; do not forget me in the interum of time which may pass during my voyage from thence to Europe—and as probable to France as any where. I shall not forget you. Indeed it would be a consolation to think of you in my last moments. Be happy. I have the honor to be with esteem & friendship yr. Excellency’s most obedt. & most humble servant,

J Ledyard

